Citation Nr: 1702323	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-24 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an evaluation in excess of 30 percent for right knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for right hip disability.

5.  Entitlement to an evaluation in excess of 10 percent for left hip disability.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to June 1945.  The Veteran's service decorations include the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Upon his request, the Veteran was scheduled for a Board hearing via videoconference in November 2016.  In a letter dated the day prior to the date of the scheduled hearing the Veteran's representative indicated that the Veteran was not able to attend the scheduled hearing due to his health and that he would like to submit an affidavit in lieu of his attendance at the hearing.  Thereafter, the Veteran failed to appear for the hearing.  As such, the Board finds that the request for a hearing has been withdrawn.

In October 2013 additional evidence regarding the Veteran's claims was received and associated with the claims file subsequent to the most recent Statement of the Case dated in August 2013.  As the Board is granting TDIU and is remanding the other issues for additional development, the Board finds that it may proceed with adjudication as there is no prejudice to the Veteran and the agency of original jurisdiction will have an opportunity consider the additional evidence on remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased rating for bilateral hearing loss, tinnitus, a right knee disability, right hip disability, and left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

During the period on appeal, the Veteran was in receipt of service connected benefits for residuals penetrating shell fragment wound right popliteal space with total knee replacement, evaluated as 30 percent disabling; osteoarthritis of the fact joints with first degree spondylolisthesis at L4-L5 and degenerative disc disease of the lower lumbar spine associated with the right knee disability, evaluated as 20 percent disabling; osteopenia of the right hip associated with the right knee disability, evaluated as 10 percent disabling; osteopenia of the left hip associated with the right knee disability, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; and shell fragment wound scar of the left knee, evaluated as 10 percent disabling.  His combined rating is 70 percent. 

As the Veteran's right knee, lumbar spine, right hip and left hip disabilities all represent disabilities affective the orthopedic body system, they are considered a single disability for the purpose of determining whether the Veteran meets the schedular criteria for assignment of a TDIU.  Thus, during the entire period on appeal the Veteran met the schedular criteria for assignment of a TDIU.  38 C.F.R. §§ 4.16 (a), 4.25.

The Veteran was afforded a VA audiological examination in October 2010.  The audiological examination found the Veteran to have normal to profound hearing loss in the right ear and mild to profound hearing loss in the left ear.  It was noted that the Veteran's hearing difficulty would have an impact on his occupational activities.  

The Veteran was afforded a VA spine examination in December 2010.  He had pain in the right knee joint with prolonged standing and walking.  He also had swelling of the right knee joint and frequent popping sensations.  He had bilateral hip joint pain especially with activities like prolonged standing and walking.  He could not walk more than two blocks at a stretch and could not climb more than a half a flight of stairs.  He had low back pain that was mostly related to activities like frequent bending and prolonged sitting and standing with prolonged walking activities.  He could not handle weights more than five to ten pounds.  The Veteran was able to do his daily routine simple activities.  He was not using any braces or splints.  It was noted that he used to work as a technician but had not worked in 15 years.  He was able to do his hobby of wood working a few hours a day.  The examiner rendered the opinion that the Veteran's medical conditions were not likely to prevent him from doing his daily routine activates and sedentary jobs.  

In September 2013, the Veteran reported working as an instrument technician.  He indicated that he last worked in January 1982 and retired.  He reported that he worked wearing a brace.  He noted that his hearing loss, knee condition, lumbar spine, right hip and left hip disabilities prevented him from working.  He reported one year of college education.

The Board finds that the Veteran's service connected disabilities render him unable to obtain and retain substantially gainful employment.  Although in December 2010 the Veteran was noted to be able to do his hobby of wood working a few hours a day and reported that the Veteran would not be prevented from sedentary jobs, the examiner noted that the Veteran had difficulties with prolonged sitting, standing, and walking.  In addition, he was notably impaired in his ability to climb stairs.  In October 2010 it was noted that the Veteran's hearing impairment would impact his occupational activities.  The Veteran has reported that he was unable to work due to his hearing loss, knee condition, lumbar spine, right hip and left hip, all disabilities for which he is in receipt of service connected benefits.  As the Veteran's disabilities cause difficulties with prolonged sitting, standing, and walking, the Board finds that the Veteran is unemployable and the claim for TDIU is granted.


ORDER

Entitlement to a TDIU is granted.


REMAND

In September 2013 the Veteran reported that he was receiving current medical treatment.  The Veteran provided a list of twelve providers and identified St. Joseph Mercy Hospital.  Complete treatment records regarding the Veteran have not been obtained and associated with the claims file.  Notably, the most recent treatment record associated with the claims file is a May 2006 ultrasound of the knee.  As such, on remand, after obtaining any necessary authorization, attempt must be made to obtain all treatment records regarding the Veteran from identified providers and St. Joseph Mercy Hospital.  38 C.F.R. § 3.159.

The most recent VA medical examinations with regard to the severity of the Veteran's disabilities were performed in October 2010 and December 2010, more than six year ago.  As the Veteran has reported in September 2013 that he continues to receive medical treatment and as this remand orders that attempt must be made to obtain additional treatment records regarding the Veteran, the Veteran must be afforded current VA medical examinations regarding the severity of his disabilities.  38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization, attempt to obtain treatment records regarding the Veteran from the providers identified by the Veteran in September 2013, including St. Joseph Mercy Hospital.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for VA examinations to determine the extent of his service-connected bilateral hearing loss, right knee disability, right hip disability, and left hip disability.  The claims file must be made available to the examiners for review in conjunction with the examinations.  All indicated tests should be performed.  The examiners are requested to delineate all symptomatology associated with, and the current severity of, the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


